IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES KNIGHT,                                  : No. 70 WM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COURT OF COMMON PLEAS OF ERIE                  :
COUNTY,                                        :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Motion for Action in Mandamus” is DENIED.